DETAILED ACTION

Status of Claims
Claims 1, 3, 5, 17, and 18 are pending and presented for examination on the merits.
Claims 3, 5, 15, and 18 are currently amended.

Status of Previous Claim Objections
The previous objections to claims 15 and 18 are withdrawn in view of the amendments to the claims.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 3, 15, and 17 under 35 U.S.C. § 112, first paragraph, are withdrawn in view of the amendments to the claims.
The previous rejection of claim 5 under 35 U.S.C. § 112, second paragraph, for being indefinite is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0015263 (A1) to Kami et al. (“Kami”) in view of G. R. Speich, “Dual-Phase Steels,” Properties and Selection: Irons, Steels, and High-Performance Alloys, Vol. 1, ASM Handbook, ASM International, 1990, 3 pages (online version) (“Speich”).
Regarding claim 5, Kami teaches a cold-rolled steel sheet that can be galvanized.  Title; para. [0001].  In one embodiment, the steel sheet contains the following elements (para. [0390]-[0422]):
Element
Claim 5
US 2003/0015263 A1
Carbon (C)
about 0.02 to about 0.12
0.025 - 0.15
Manganese (Mn)
about 0.3 to about 2.8
2.0 or less
Silicon (Si)
≤ about 1
1.0 or less
Aluminum (Al)
about 0.015 to about 0.09
0.02 or less
Chromium (Cr) in combination
greater than 0.5 to about 3
Cu, Ni, Cr, and/or Mo: 1.0 or less
   with Nickel (Ni)
 
 
Calcium (Ca)
about 0.0005 to about 0.009
Ca and/or REM 0.0010-0.010
Sulfur (S)
≤ about 0.02
0.02 or less
Nitrogen (N)
≤ about 0.015
0.0050 - 0.0250
Molybdenum (Mo)
≤ about 0.8
Cr, Ni, Cr, and/or Mo: 1.0 or less
Niobium (Nb) in combination
> 0 to ≤ about 0.8
Nb, Ti, and/or V: 0.1 or less
   with Titanium (Ti), Ti or Nb
 
 
Boron (B)
≤ about 0.003
0.0005 - 0.0030
Phosphorus (P)
no purposeful addition
0.08 or less
Copper (Cu)
no purposeful addition
optional
Vanadium (V)
no purposeful addition
optional
Iron (Fe) + incidental ingredients
balance
balance


The tensile strength ranges from 440 MPa to about 780 MPa.  Para. [0434].  In various examples, the ratio of yield strength to tensile strength is about 50% and elongation values are about 35%.  Table 17.
Kami teaches that the steel has a microstructure containing ferrite in an amount of 80% area ratio or more and martensite in an amount of 2% or more.  Para. [0424]-[0433].  A preferred amount of martensite is 2-20%.  Para. [0433].  This microstructure overlaps the microstructure disclosed in the instant specification at para. [0056].  Area is 
Kami does not label the microstructure as a dual-phase structure.  However, Kami’s microstructure is homogeneous (uniform) in structure and is ferrite-based containing martensite, with other phases being limited to less than 8%.  Para. [0391], [0433], [0463].  Additionally, Speich teaches that, by definition, a dual-phase steel is predominantly ferrite and martensite with islands of martensite disposed throughout a ferrite matrix and with small amounts of other phases that may be present.  Speich at page 1 of 3; Fig. 1.  Thus, one of ordinary skill in the art would have known that the steel of Kami is a dual-phase steel, as Kami’s steels meet the definition of a dual-phase steel.
Regarding claim 15, Kami teaches a cold-rolled steel sheet that can be galvanized and galvannealed.  Title; para. [0001], [0507].  In one embodiment, the steel sheet contains the following elements (para. [0390]-[0422]):
Element
Claim 15
US 2003/0015263 A1
Carbon (C)
about 0.01 to about 0.12
0.025 - 0.15
Manganese (Mn)
about 0.2 to about 3
2.0 or less
Silicon (Si)
≤ about 1.2
1.0 or less
Aluminum (Al)
about 0.01 to about 0.1
0.02 or less
Chromium (Cr) in combination
about 0.2 to about 3
Cu, Ni, Cr, and/or Mo: 1.0 or less
   with Nickel (Ni)
 
 
Calcium (Ca)
about 0.0003 to about 0.01
Ca and/or REM 0.0010-0.010
Sulfur (S)
≤ about 0.03
0.02 or less
Nitrogen (N)
≤ about 0.02
0.0050 - 0.0250
Molybdenum (Mo)
≤ about 1
Cr, Ni, Cr, and/or Mo: 1.0 or less
Niobium (Nb) in combination
both present in sum at > 0 to ≤ about 1
Nb, Ti, and/or V: 0.1 or less
   with Titanium (Ti)
 
 
Boron (B)
≤ about 0.006
0.0005 - 0.0030
Phosphorus (P)
no purposeful addition
0.08 or less

no purposeful addition
optional
Vanadium (V)
no purposeful addition
optional
Iron (Fe) + incidental ingredients
balance
balance


Kami teaches that the steel has a microstructure containing ferrite in an amount of 80% area ratio or more and martensite in an amount of 2% or more.  Para. [0424]-[0433].  A preferred amount of martensite is 2-20%.  Para. [0433].  Area is a two-dimensional measurement of the microstructure, which is approximately equivalent to volume due to the three-dimensional morphology of sheet and the homogeneous nature of the structure.  Para. [0463].      
This microstructure overlaps the microstructure disclosed in the instant specification at para. [0056]; therefore, it is expected to be self-weldable and weldable with other types of steels.  See MPEP § 2112.01(I).  Additionally, Kami teaches that the steel is weldable and capable of being bonded to each other by welding.  Para. [0391], [0398], [0406], [0451].
Kami does not label the microstructure as a dual-phase structure.  However, Kami’s microstructure is homogeneous (uniform) in structure and is ferrite-based containing martensite, with other phases being limited to less than 8%.  Para. [0391], [0433], [0463].  Additionally, Speich teaches that, by definition, a dual-phase steel is predominantly ferrite and martensite with islands of martensite disposed throughout a ferrite matrix and with small amounts of other phases that may be present.  Speich at page 1 of 3; Fig. 1.  Thus, one of ordinary skill in the art would have known that the steel of Kami is a dual-phase steel, as Kami’s steels meet the definition of a dual-phase steel.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0238082 (A1) to Hasegawa et al. (“Hasegawa”) in view of US 6,221,179 (B1) to Yasuhara et al. (“Yasuhara”), with evidence from Speich.
Regarding claim 5, Hasegawa teaches a cold-rolled steel sheet that may be galvanized.  Abstract; para. [0001], [0051].  The microstructure is a dual phase structure of ferrite and martensite.  Para. [0026].  The martensite can be 30-45% by volume.  Para. [0038].
The steel contains the following elements in percent by mass (abstract; para. [0027]-[0036]):
Element
Claim 5
US 2004/0238082 (A1)
Carbon (C)
about 0.02 to about 0.12
0.04 - 0.10
Manganese (Mn)
about 0.3 to about 2.8
1.8 - 3
Silicon (Si)
≤ about 1
0.5 - 1.5
Aluminum (Al)
about 0.015 to about 0.09
0.01 - 0.1
Chromium (Cr) in combination
greater than 0.5 to about 3
Cr: 0.01 - 1.0
   with Nickel (Ni)
 
Ni: ----------
Calcium (Ca)
about 0.0005 to about 0.009
----------
Sulfur (S)
≤ about 0.02
0.01 or less
Nitrogen (N)
≤ about 0.015
0.005 or less
Molybdenum (Mo)
≤ about 0.8
0.01 - 0.5
Niobium (Nb) in combination
> 0 to ≤ about 0.8
Nb: 0.001 - 0.05
   with Titanium (Ti)
 
Ti: 0.001 - 0.05
Boron (B)
≤ about 0.003
0.0001 - 0.0020
Phosphorus (P)
no purposeful addition
0.02 or less
Copper (Cu)
no purposeful addition
----------
Vanadium (V)
no purposeful addition
0.001 - 0.005 (optional)
Iron (Fe) + incidental ingredients
balance
balance


Hasegawa teaches that the microstructure is a dual phase structure of ferrite and martensite (para. [0026]), but is silent as to whether the martensite are islands distributed uniformly in the ferrite matrix.  However, Hasegawa discloses that martensite 
Hasegawa does not teach nickel.  However, it has been held prima facie obvious to combine known equivalents known for the same purpose.  MPEP § 2144.06(I).  In the present instance, Yasuhara, directed to steel sheets with high formability, teaches that Cr and Ni in amounts of not more than about 1.0% are both strengthening elements that contribute to the balance of strength and ductility.  Col. 7, lines 53-61.  It would have been obvious to one of ordinary skill in the art to have added nickel to Hasegawa’s steels or replaced part of the chromium of Hasegawa’s steels with nickel because it would strengthen the steel.  
Hasegawa does not teach calcium.  Yasuhara teaches that calcium in amounts of not more than 50 ppm (not more than 0.0050%) improves formability by controlling the shape of sulfides and increasing grain boundary strength.  Col. 7, lines 62-67; col. 8, lines 1-4.  It would have been obvious to one of ordinary skill in the art to have added calcium to the steels of Hasegawa because its presence would enhance the formability of the steel.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasegawa in view of Yasuhara, with evidence from Speich, and further in view of WO 2004/061137 (A1) to Honda et al. (“Honda.
US 2006/0222882 (A1) will serve as the English translation of WO 2004/061137 (A1).  All citations to Honda will refer to the US publication unless otherwise noted.
Regarding claim 15, Hasegawa teaches a cold-rolled steel sheet that may be galvanized.  Abstract; para. [0001], [0051].  The microstructure is a dual phase structure of ferrite and martensite.  Para. [0026].
The steel contains the following elements in percent by mass (abstract; para. [0027]-[0036]):
Element
Claim 15
US 2004/0238082 (A1)
Carbon (C)
about 0.01 to about 0.12
0.04 - 0.10
Manganese (Mn)
about 0.2 to about 3
1.8 - 3
Silicon (Si)
≤ about 1.2
0.5 - 1.5
Aluminum (Al)
about 0.01 to about 0.1
0.01 - 0.1
Chromium (Cr) in combination
about 0.2 to about 3
Cr: 0.01 - 1.0
   with Nickel (Ni)
 
Ni: ----------
Calcium (Ca)
about 0.0003 to about 0.01
----------
Sulfur (S)
≤ about 0.03
0.01 or less
Nitrogen (N)
≤ about 0.02
0.005 or less
Molybdenum (Mo)
≤ about 1
0.01 - 0.5
Niobium (Nb) in combination
both present in sum at > 0 to ≤ about 1
Nb: 0.001 - 0.05
   with Titanium (Ti)
 
Ti: 0.001 - 0.05
Boron (B)
≤ about 0.006
0.0001 - 0.0020
Phosphorus (P)
no purposeful addition
0.02 or less
Copper (Cu)
no purposeful addition
----------
Vanadium (V)
no purposeful addition
0.001 - 0.005 (optional)
Iron (Fe) + incidental ingredients
balance
balance


The microstructure is a dual phase structure of ferrite and martensite.  Para. [0026].  The martensite can be 30-45% by volume.  Para. [0038].  This microstructure overlaps the microstructure disclosed in the instant specification at para. [0056]; therefore, Hasegawa’s steels are expected to be self-weldable and weldable with other types of steels.  See MPEP § 2112.01(I).  
Hasegawa teaches that the microstructure is a dual phase structure of ferrite and martensite (para. [0026]), but is silent as to whether the martensite are islands distributed uniformly in the ferrite matrix.  However, Hasegawa discloses that martensite and ferrite are uniformly distributed in a continuously annealed, high strength, high ductility steel sheet.  Para. [0011].  Additionally, by definition, a dual-phase steel contains islands of martensite disposed throughout a ferrite matrix.  Speich at page 1 of 3; Fig. 1.
Hasegawa does not teach nickel.  However, it has been held prima facie obvious to combine known equivalents known for the same purpose.  MPEP § 2144.06(I).  In the present instance, Yasuhara, directed to steel sheets with high formability, teaches that Cr and Ni in amounts of not more than about 1.0% are both strengthening elements that contribute to the balance of strength and ductility.  Col. 7, lines 53-61.  It would have been obvious to one of ordinary skill in the art to have added nickel to Hasegawa’s steels or replaced part of the chromium of Hasegawa’s steels with nickel because it would strengthen the steel.  
Hasegawa does not teach calcium.  Yasuhara teaches that calcium in amounts of not more than 50 ppm (not more than 0.0050%) improves formability by controlling the shape of sulfides and increasing grain boundary strength.  Col. 7, lines 62-67; col. 8, lines 1-4.  It would have been obvious to one of ordinary skill in the art to have added calcium to the steels of Hasegawa because its presence would enhance the formability of the steel.
Hasegawa teaches a galvanized steel sheet (para. [0051]), but does not teach a galvannealed steel sheet.  Honda discloses that galvannealed sheets have excellent .

Allowable Subject Matter
Claims 1, 3, and 18 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant states that impact toughness and n-value limitations were removed from claims 5 and 15 because they are not germane to the novelty and non-obviousness in view of the cited art of record.
In response, the indication of allowable subject matter in the Office action dated 12/30/2020 was based on the totality of the claim set filed on 10/28/2020 presented for examination on the merits.  There is no indication in that Office action that allowability is based on steel composition without consideration of impact toughness and/or n-value.  It should be noted that each independent claim in the previous claim set filed 10/28/2020 recites an impact energy and/or n-value in the claims.  It is also noted that impact energy and/or n-value were present in each claim in the original claim set filed on 10/02/2011.  Thus, all previous Office actions on the merits took into consideration impact energy and/or n-value during examination.  The instant claims broaden the scope of the claims and necessitated the imposition of the rejections as noted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
June 25, 2021